MILLIKEN, Judge.
This is an appeal from a judgment directing the Hon. Kelly C. Smither, Clerk of the Franklin Circuit Court, to permit the State Department of Revenue to file an action against one Harry A. Schmidt in that court to collect a delinquent tax in the amount of $19.67. The Clerk’s refusal to permit the filing of the action was based on the fact that the Circuit Courts of the State do not have jurisdiction of actions for the recovery of money where the amount claimed is less than $50, exclusive of interest and costs. See KRS 23.010, 25.410, 25.610.
The Department bases its contention that the Franklin Circuit Court does.have jurisdiction upon KRS 23.020(1), which declares :
“The following actions may ' be brought in the Franklin circuit court, or in any other circuit court having venue:
“(1) Actions to collect the revenue and all other claims, demands and penalties due the Commonwealth, or to have satisfaction made of judgments in favor of the Commonwealth.”
Where the validity of a tax is at issue, this Court has ignored monetary limits on jurisdiction on the theory that a constitutional or statutory principle is the controlling issue and not the amount of tax involved. Commonwealth ex rel. All-*522pliin v. Sandmann, ICy., 280 S.W.2d 155. In the case at bar, the legality of the tax is not at issue; the action is for the collection of money' — delinquent taxes, and the amount is below the jurisdictional limit of the circuit court. It is our conclusion that the quoted statute, KRS 23.020(1), must be construed in the light of the statutes defining the monetary jurisdiction of the circuit court so that all the statutes involved may be given effect. When that is done, it necessarily follows that the appellant, the Hon. Kelly C. Smither, Clerk of the Franklin Circuit Court, properly refused to permit the State Department of Revenue to file an action in that court for the recovery of money in an amount less than $50, exclusive of interest and costs. We do not find it necessary to discuss other points raised.
The judgment is reversed.